United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
D.M., Appellant
and
DEPARTMENT OF THE ARMY, U.S. ARMY
MATERIAL COMMAND, Chambersburg, PA,
Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 08-2004
Issued: April 1, 2009

Case Submitted on the Record

DECISION AND ORDER
Before:
DAVID S. GERSON, Judge
COLLEEN DUFFY KIKO, Judge
MICHAEL E. GROOM, Alternate Judge

JURISDICTION
On July 14, 2008 appellant, through his attorney, filed a timely appeal from an April 14,
2008 merit decision of the Office of Workers’ Compensation Programs which affirmed the
denial of his traumatic injury claim. Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3, the Board has
jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant established that he sustained a back injury in the
performance of duty on July 17, 2006, as alleged.
FACTUAL HISTORY
On July 26, 2006 appellant, then a 49-year-old materials handler, filed a traumatic injury
claim alleging that on July 17, 2006 he injured his lower back while lifting a heavy box of
battery terminals.

In support of his claim, appellant submitted disability notes, a July 25, 2005 work release
and an August 3, 2006 attending physician’s report (Form CA-20) from Dr. Victor L. Pierson, a
chiropractor, who diagnosed lumbar disc syndrome and indicated that appellant could return to
light-duty work on July 26, 2006.
On August 16, 2006 the Office advised appellant that it required additional factual and
medical evidence to determine whether he was eligible for compensation benefits. It asked
appellant to submit a comprehensive medical report from his treating physician describing his
symptoms, the medical reasons for his condition and an opinion as to whether his claimed
condition was causally related to his federal employment. The Office requested that appellant
submit the additional evidence within 30 days.
In a second letter also dated August 16, 2006, the Office informed appellant that
chiropractors are deemed physicians under the Federal Employees’ Compensation Act only
when the services are for treatment consisting of manual manipulation of the spine to correct
subluxation as demonstrated by x-ray to exist. It advised appellant that he should either submit a
report from his chiropractor, which diagnosed subluxation or submit a report from a medical
doctor or osteopath.
Appellant subsequently submitted treatment notes dated August 10 and 31, 2006 from
Dr. Pierson who indicated that no x-ray interpretations were taken as they were not needed for
the diagnosis or required under Medicare law. Dr. Pierson noted the history of the injury, dates
of treatment and physical findings. He diagnosed a lumbosacral strain due to the lifting of the
heavy box on July 17, 2006 which should resolve within 6 to 10 weeks.
By decision dated September 14, 2006, the Office denied appellant’s claim for a
traumatic injury on July 17, 2006. It found that an incident occurred on July 17, 2006, but there
was insufficient medical evidence to establish a diagnosed condition causally related to the
employment incident.
Subsequent to the decision appellant resubmitted treatment notes from a report by
Dr. Pierson.
On September 25, 2006 appellant requested a review of the written record by an Office
hearing representative. He submitted treatment notes and an August 31, 2006 report by
Dr. Pierson and a September 25, 2006 statement.
By decision dated January 30, 2007, an Office hearing representative affirmed the denial
of appellant’s traumatic injury claim.
On July 19, 2007 the Office received a July 13, 2007 report by Dr. Shabbar Hussain, a
treating Board-certified orthopedic surgeon, regarding appellant’s right foot, who noted that
appellant injured his right foot and sustained a fifth metatarsal fracture.
In a letter dated November 26, 2007, appellant requested reconsideration of the denial of
his claim. He resubmitted his September 25, 2006 statement and the August 31, 2006 report of
Dr. Pierson.

2

By decision dated April 14, 2008, the Office reviewed the merits of the case and denied
modification. It found the medical evidence did not provide a rationalized medical opinion on
the issue presented.
LEGAL PRECEDENT
An employee seeking benefits under the Act has the burden of proof to establish the
essential elements of his claim including the fact that the individual is an employee of the United
States within the meaning of the Act, that the claim was timely filed within the applicable time
limitation period of the Act, that an injury was sustained in the performance of duty as alleged
and that any disability or specific condition for which compensation is claimed is causally related
to the employment injury.1
To determine whether a federal employee has sustained a traumatic injury in the
performance of duty, it first must be determined whether the fact of injury has been established.
There are two components involved in establishing the fact of injury. First, the employee must
submit sufficient evidence to establish that he actually experienced the employment incident at
the time, place and in the manner alleged. Second, the employee must submit medical evidence
to establish that the employment incident caused a personal injury. An employee may establish
that the employment incident occurred as alleged but fail to show that his disability or condition
relates to the employment incident.2
Rationalized medical opinion evidence is medical evidence that includes a physician’s
rationalized opinion on the issue of whether there is a causal relationship between a diagnosed
condition and the identified employment factor.3 The opinion of the physician must be based on
a complete factual and medical background, must be of reasonable medical certainty and must be
supported by medical rationale explaining the nature of the relationship between the diagnosed
condition and the specific employment factors identified by the claimant.4 The weight of
medical evidence is determined by its reliability, its probative value, its convincing quality, the
care of the analysis manifested and the medical rationale expressed in support of the physician’s
opinion.5
Under section 8101(2) of the Act, chiropractors are only considered physicians and their
reports considered medical evidence, to the extent that they treat spinal subluxations as
demonstrated by x-ray to exist.6 The Office’s regulations at 20 C.F.R. § 10.5(bb) have defined
subluxation as an incomplete dislocation, off-centering, misalignment, fixation or abnormal
1

Robert Broome, 55 ECAB 339 (2004); see also Elaine Pendleton, 40 ECAB 1143 (1989).

2

T.H., 59 ECAB ___ (Docket No. 07-2300 issued March 7, 2008); Shirley A. Temple, 48 ECAB 404, 407 (1997).

3

I.J., 59 ECAB ___ (Docket No. 07-2362, issued March 11, 2008); Sedi L. Graham, 57 ECAB 494 (2006).

4

G.T., 59 ECAB ___ (Docket No. 07-1345, issued April 11, 2008); D.D., 57 ECAB 734 (2006).

5

Michael S. Mina, 57 ECAB 379 (2006); Jennifer Atkerson, 55 ECAB 317 (2004).

6

5 U.S.C. § 8101(2). See Paul Foster, 56 ECAB 208 (2004); Jack B. Wood, 40 ECAB 95, 109 (1988).

3

spacing of the vertebrae which must be demonstrable on any x-ray film to an individual trained
in the reading of x-rays.7
ANALYSIS
Appellant filed a claim for a back injury in the performance of duty on July 17, 2006.
The Office accepted that the July 17, 2006 employment incident occurred as alleged. The issue
is whether the medical evidence is sufficient to establish a diagnosed condition causally related
to the July 17, 2006 employment incident. The initial treatment was provided by a chiropractor,
Dr. Pierson, whose reports do not constitute medical evidence as he did not diagnose a
subluxation as demonstrated by x-ray.8 Dr. Pierson noted that he did not take any x-rays and did
not diagnose a subluxation. Accordingly, the Board finds that he is not a physician as defined
under the Act as he failed to diagnose a subluxation by x-ray interpretation as required by the
Act.
Appellant also submitted a July 13, 2007 report by Dr. Hussain, a Board-certified
orthopedic surgeon. However, this evidence is not relevant to the claim. The Board notes that
Dr. Hussain’s July 13, 2007 report provides no history of the July 17, 2006 employment incident
or addresses a back injury. The only injury Dr. Hussain referenced was a fifth metatarsal
fracture of the right foot. His medical report contains no opinion addressing the causal
relationship between appellant’s employment incident and the alleged injury. Medical evidence
that does not offer any opinion regarding the cause of an employee’s condition is of limited
probative value on the issue of causal relationship.9
An award of compensation may not be based on surmise, conjecture or speculation.10
Appellant must submit a physician’s report in which the physician reviews those factors of
employment identified by him as causing his condition and, taking these factors into
consideration as well as findings upon examination and the medical history, explain how
employment factors caused or aggravated any diagnosed condition and present medical rationale
in support of his or her opinion.11 He failed to submit such evidence and therefore failed to
discharge his burden of proof

7

20 C.F.R. § 10.5(bb); see also Mary A. Ceglia, 55 ECAB 626 (2004); Bruce Chameroy, 42 ECAB 121 (1990).

8

Sean O’Connell, 56 ECAB 195 (2004) (a physician includes chiropractors only to the extent of treatment to
correct a subluxation as demonstrated by x-ray to exist).
9

K.W., 59 ECAB ___ (Docket No. 07-1669, issued December 13, 2007) (medical evidence which offers no
opinion regarding the cause of an employee’s condition is of limited probative value on the issue of causal
relationship).
10

See S.S., 59 ECAB ___ (Docket No. 07-579, issued January 14, 2008); Patricia J. Glenn, 53 ECAB 159 (2001).
Dennis M. Mascarenas, 49 ECAB 215 (1997).
11

Robert Broome, 55 ECAB 339 (2004).

4

CONCLUSION
The Board finds that appellant has not established that he sustained an injury in the
performance of duty.
ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated April 14, 2008 is affirmed.
Issued: April 1, 2009
Washington, DC

David S. Gerson, Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

5

